Citation Nr: 1044701	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  04-30 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent prior to 
November 13, 2002, for the service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an evaluation in excess of 50 percent between 
November 13, 2002, and August 29, 2003, for the service-connected 
PTSD.

3.  Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected diabetes mellitus.

4.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected mechanical low back pain and degenerative joint 
disease (DJD) at L4-5.

5.  Entitlement to a compensable evaluation for the service-
connected left ear hearing loss.

6.  Entitlement to a compensable evaluation for the service-
connected pseudofolliculitis barbae (PFB).

7.  Entitlement to a compensable evaluation for the service-
connected tinea pedis.

8.  Entitlement to a compensable evaluation for the service-
connected blow out fracture of the left orbit.  



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970 and from August 1974 to February 1992.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of the RO 
that continued a 30 percent disabling rating for the service-
connected PTSD.  The Veteran filed a timely Notice of 
Disagreement (NOD) in June 2001.  A Statement of the Case (SOC) 
was issued in June 2001.  The Veteran perfected his appeal in 
July 2001.  This claim has remained in appellate status since 
that time and has been recharacterized as it appears on the first 
page of this document.

The Board notes that decisions of the Board previously classified 
the issue on appeal as an effective date prior to August 29, 
2003, for the award of the 100 percent rating for the service-
connected PTSD.  

However, this determination is part of the relevant inquiry 
already contemplated in determining whether a rating in excess of 
30 percent prior to November 13, 2002, and in excess of 50 
percent between November 13, 2002, and August 29, 2003, is 
warranted for the service-connected PTSD.  Thus, there is no need 
to define the claims separately.  

This case also comes before the Board on appeal from an October 
2003 rating decision, which awarded service connection for 
diabetes mellitus and assigned an initial 20 percent rating 
effective on October 2003.  

Finally, this case comes before the Board on appeal from a March 
2004 rating decision, which denied increased ratings for the 
service-connected lumbar spine disability, left ear hearing loss, 
PFB, left orbit fracture residuals, and tinea pedis.

While the March 2004 rating decision also continued a 
noncompensable rating for the service-connected hemorrhoids, the 
Board awarded an increase to 10 percent disabling in an October 
2007 decision.   

Similarly, the March 2004 rating decision continued a 10 percent 
disabling rating for the service-connected tinnitus; however, the 
Board found in December 2006 this was the maximum rating 
allowable by law.  Thus, there no longer remain claims in 
controversy. 

The Board further notes that the RO awarded a permanent 100 
percent disabling rating for the service-connected PTSD and 
Dependents' Education Assistance in an April 2007 rating 
decision.  As such, these claims no longer remain in appellate 
status.

The claims were previously before the Board in December 2006 and 
October 2007 wherein they were remanded for further development 
and adjudication.  The matters have been returned to the Board 
and are now ready for appellate disposition.

The Veteran had at one time requested a RO hearing in connection 
with the claim for increased, which was scheduled for October 
2001.  The Veteran subsequently withdrew his request prior to the 
hearing.  As such, there are no outstanding hearing requests of 
record.

As a final matter, the Board notes that, after repeated attempts 
to clarify representation and offer the Veteran such, he has 
chosen to proceed in the appellate process without 
representation.  

The Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the Veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Prior to November 13, 2002, the service-connected PTSD was 
productive of an occasional flattened affect, some impairment in 
memory, and disturbances of motion and mood.   

3.  At no time prior to November 13, 2002, or between November 
13, 2002, and August 29, 2003, was the service-connected PTSD 
productive of: active suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control); spatial 
disorientation; neglect of personal appearance and hygiene; or an 
inability to establish and maintain effective relationships.  

4.  The service-connected diabetes mellitus is not shown for any 
period of the initial rating required a regulation of activities; 
the Veteran takes insulin and an oral hypoglycemic agent and 
attempted to follow a restricted diet only.

5.  The service-connected lumbar spine disability is shown to be 
productive of forward flexion ranging between 40 degrees and 45 
degrees, but not greater than 60 degrees during the period of the 
appeal; no incapacitating episodes of intervertebral disc 
syndrome as defined for VA compensation purposes, restriction of 
forward flexion of the thoracolumbar spine to 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine is 
demonstrated.   

6.  The service-connected left hearing loss disability is shown 
to have been productive of no more than a Level V designation in 
the left ear that combines with the Level I designation in the 
right ear, resulting in a noncompensable rating under 38 C.F.R. 
§ 4.85, Table VII.  

7.  The service-connected PFB is not shown to have been 
productive of dermatitis or eczema covering at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, or 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.

8.  The service-connected tinea pedis is not shown to have been 
productive of dermatitis or eczema covering at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, or 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.

9.  The service-connected residuals of a blow out fracture of the 
left orbit is not shown to have been productive of paralysis, 
complete or incomplete, moderate or severe, of the seventh facial 
cranial nerve.



CONCLUSIONS OF LAW

 1.  The criteria for the assignment of a 50 percent evaluation, 
and no higher, have been met prior to November 13, 2002, for the 
service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9411 
(2010).  

2.  The criteria for the assignment of an evaluation in excess of 
50 percent prior to August 29, 2003, for the service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9411 
(2010).
  
3.  The criteria for the assignment of an initial evaluation in 
excess of 20 percent for the service-connected diabetes mellitus 
have not been met for any period of the appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.119, Diagnostic Code 7913 (2010).   

4.  The criteria for the assignment of a 20 percent evaluation, 
and no higher, for the service-connected lumbar spine disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.20, 4.71a including Diagnostic Codes 
5235-5243 (2010).  

5.  The criteria for the assignment of a compensable evaluation 
for the service-connected left ear hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.85, 4.86, Tables VI -VII (2010).

6.  The criteria for the assignment of a compensable rating for 
the service-connected PFB have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.118, including Diagnostic Codes 7800-7806 (2010).

7.  The criteria for the assignment of a compensable rating for 
the service-connected tinea pedis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.118, including Diagnostic Codes 7806, 7813 (2010).

8.  The criteria for the assignment of a compensable rating for 
the service-connected residuals of a blow out fracture of the 
left orbit have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, including 
Diagnostic Code 8405 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Here, the Veteran's claim with regard to diabetes mellitus arises 
from his disagreement with the initial disability evaluation 
assigned following the grant of service connection.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

However, VA sent letters to the Veteran in February 2007 and 
March 2008, which notified the Veteran of the evidence necessary 
to substantiate this claim, i.e. evidence that his diabetes 
mellitus had worsened in severity.  

With regard to the other claims on appeal, VA sent letters to the 
Veteran in February 2007 and March 2008, which notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, i.e. evidence that his service-connected 
disabilities had worsened in severity.  Notice pursuant to the 
Dingess decision was sent in March 2006.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claims by the agency of original 
jurisdiction (AOJ).  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  

Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
Supplemental Statement of the Case (SSOC), is sufficient to cure 
a timing defect).  

As noted above, VCAA's duty to notify was satisfied subsequent to 
the initial AOJ decision by way of letters sent to the Veteran in 
February 2007 and March 2008 that fully addressed all the notice 
elements.  

Although the notice letters were not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  

Not only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claims and 
given ample time to respond, but the AOJ also readjudicated the 
case by way of SSOCs dated in April 2007 and December 2009 after 
the notice was provided.  

For these reasons, it is not prejudicial to the Veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the adjudication.  

With regard to the claim for PTSD, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision in September 
2000 and thus, the AOJ did not err in not providing such notice.  
Pelegrini, 18 Vet. App. at 120.  

Rather, the Veteran has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  This has been undertaken as delineated hereinabove.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  

The information and evidence currently associated with the claims 
file consists of the Veteran's service treatment records, post-
service medical records, reports of VA examination, and records 
from the Social Security Administration (SSA).  The Veteran has 
not identified any other evidence which has not been obtained.

The Board considered but decided against remanding these matters 
for current VA examination.  However, the Veteran did not assert 
that the severity of any of the service-connected disabilities 
had increased since the most recent rating examination.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994). 

The Veteran has not presented any assertion identifying material 
change in the Veteran's disabilities.   The mere fact that the 
Veteran has not had an examination in a few years does not 
necessarily render that examination inadequate for purposes of 
rating the Veteran's service-connected disability, particularly 
in a situation where the disability has stabilized for quite some 
time.  

In situations where the Veteran can articulate or show some 
specific reasons why the last examination report no longer 
provides an accurate assessment as to the current severity of a 
condition, a new examination is certainly warranted.  

The Veteran has not done so in the instant case.  Thus, the Board 
finds that current VA examination is not warranted.  See 38 
C.F.R. § 3.327(a) (2008); Caffrey, 6 Vet. App. at 381. 

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 





II. General Rating Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, 
the higher of the two should be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an assessment 
of the lack of usefulness, and adjudicators should consider the 
effects of the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  Schafrath, 1 Vet. App. at 
594.  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation at any stage since the effective 
date of service connection.  See Fenderson v. West, 12 Vet. App 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

The Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  38 
C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to approve 
on the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  

The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).


PTSD

Historically, service connection was awarded in a January 2000 
rating decision.  An initial 30 percent evaluation was assigned 
effective from August 1999.  In initiating the instant appeal, 
the Veteran disagreed with a September 2000 rating decision, 
which continued the 30 percent disabling rating.

In an April 2003 rating decision, the RO awarded an increased 50 
percent rating effective on November 13, 2002.  As less than the 
maximum available evaluation was assigned and the Veteran did not 
withdraw his appeal, the claim remained in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2004, the RO assigned a 100 percent evaluation effective 
from August 29, 2003, for a period of hospitalization over 21 
days.  An evaluation of 100 percent was assigned from November 1, 
2003.  The Veteran maintained that the 100 percent rating was 
warranted prior to this time period and again his claim remained 
in appellate status.  Id.  In April 2007, the 100 percent rating 
was made permanent.

The PTSD disability has been assigned a 30 percent evaluation 
prior to November 13, 2002, and a 50 percent evaluation between 
November 13, 2002, and August 29, 2003 under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Under this code section, a 30 percent disability evaluation is 
warranted for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned under the general 
rating formula for mental disorders where the evidence shows 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's service-connected PTSD warranted a 50 percent 
rating prior to November 13, 2002, but no higher.  At no time 
prior to November 13, 2002, or between November 13, 2002, and 
August 29, 2003, did the service-connected PTSD warrant a rating 
in excess of 50 percent.   38 C.F.R. §§ 4.3, 4.7.  

In this regard, upon VA examination in September 2000, the 
Veteran was working.  He had problems with anger management and 
was separated from his wife, but he went to church regularly.  He 
indicated he had a better relationship with his children.  He was 
oriented to person and place, speech was slow and there were some 
flashbacks.  

The Veteran denied having any suicidal or homicidal ideation.  
His memory was poor for recent events, but good for remote ones.  
The Veteran was assigned a Global Assessment of Functioning Scale 
Score (GAF) of 60, which according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-IV), was indicative of 
moderate symptoms.

The VA outpatient treatment records dated in 2000 reveal the 
Veteran was working.  He was oriented in all spheres and was 
engaged with his therapists.  His affect was found to be 
appropriate on multiple occasions.  There was no evidence of 
hallucinations or suicidal or homicidal ideation.

A May 2001 psychological assessment shows the Veteran was back 
with his wife and continued to have regular contact with his 
children.  He indicated the relationship with his children was 
good.  

The Veteran complained of intrusive memories,  nightmares and 
difficulty with concentration, focus, and memory.  The examiner 
noted the Veteran's scores on testing were consistent with an 
individual who experienced depression, anxiety, somatic 
complaints, and episodic suicidal ideation.  

However, the Board would note the Veteran had no active suicidal 
ideation found in the claims file at this juncture.  There was 
also an indication that the Veteran had a propensity to 
dissociate.  He was assigned a GAF score of 40, which was 
indicative of some impairment in reality testing or communication 
or major impairment in several areas such as work, family 
relations, judgment, thinking or mood.

In contrast to this assessment, which showed a worsening of 
symptoms, to which the Board agrees to an extent as evidence by 
the increased 50 percent rating for this time period, the VA 
outpatient treatment records dated in 2001 noted the Veteran was 
oriented and engaged well in therapy sessions.  His difficulty at 
work was attributed mainly to physical health problems.

Upon VA examination in September 2001, the Veteran was doing yard 
work with his son for money about four days a week.  He had been 
married once for thirty years.  He got along pretty well with his 
children and his wife.  He indicated they shopped and did yard 
work together.  He reported having one close friend he saw every 
other day and two to three associates he saw twice a month.  He 
visited his wife's mother about twice a month and went to church 
once a month.  

The mental status examination showed the Veteran to be alert, 
oriented, attentive, and appeared his stated age.  His mood was 
dysphonic and his affect was constricted.  His speech was regular 
with some slight evidence of psychomotor retardation.  

The Veteran's thought processes were logical and coherent.  
Thought content was devoid of any current hallucinations.  There 
were no delusions.  The Veteran denied any current suicidal or 
homicidal ideation.  There were some thoughts of suicide after 
the terrorist attacks of September 11, 2001, but no active plan 
or intent.  His memory was mildly to moderately impaired for 
immediate information, but was intact for recent and remote 
events.  

The Veteran was assigned a GAF of 59, which was indicative of 
only moderate symptoms of PTSD.  Social adaptability and 
interactions with others appeared to be only moderately impaired.  
His ability to maintain employment and perform job duties was 
considered mildly to moderately impaired.  His recent decrease in 
functioning was said to be related to the terrorist attacks and 
not typical of his functioning.  

The VA outpatient treatment records dated in September 2002 show 
the Veteran was oriented in all spheres.  There was no evidence 
of suicidal or homicidal ideation.  There was also no evidence of 
psychotic symptoms. 

Upon VA examination in November 2002, the Veteran endorsed 
nightmares, flashbacks, and night sweats.  He did avoid crowds 
and had increased startle to sound.  He also had some anger and 
irritability.  

The Veteran was oriented.  Affect was blunted.  Speech was 
spontaneous and fluent.  He was logical and goal directed.  The 
Veteran denied symptoms of depression, as well as suicidal or 
homicidal ideation.  He denied symptoms of panic disorder or 
obsessive compulsive disorder.  There was no evidence of disorder 
in thought process or content, or delusions. 

The Veteran was assigned a GAF of 55 for moderate symptoms.  The 
examiner concluded the Veteran had moderate degree of impairment 
in social functioning and a mild degree of impairment in 
occupational settings.  

The Board notes the Veteran's psychologist recommended the 
Veteran stop working in July 2002 as indicated in an entry dated 
the same and a letter.  She further indicated in her letter that 
she was concerned the Veteran might injure himself at work.  She 
noted that the Veteran had financial concerns regarding this 
recommendation and conceded that increased stress resulting from 
financial pressure would likely worsen his PTSD condition. 

In a separate March 2003 letter from the Veteran's psychologist, 
she indicated that the Veteran's nightmares, flashbacks, crowd 
avoidance, and difficulty controlling anger severely impacted the 
Veteran's ability to safely perform his job, not only due to the 
symptoms themselves, but the medication needed to control the 
symptoms.  She concluded that the Veteran's disability had 
worsened over time.  She indicated that, despite strong 
recommendations that he stop working because of PTSD symptoms, 
combined with back problems and multiple medications that 
impaired concentration and focus, the Veteran continued to work 
because he could not financially survive without income.

 In sum, it appears that the Veteran's PTSD most nearly 
approximated the criteria for a 50 percent rating prior to 
November 13, 2002, and between November 13, 2002, and August 29, 
2003.  38 C.F.R. § 4.130; See Hart, supra.  

Thus, the evidence shows that prior to November 13, 2002, the 
service-connected PTSD was productive of an occasional flattened 
affect, some impairment in memory, and disturbances of motion and 
mood to warrant a 50 percent rating.   

Despite letters from the Veteran's psychologist that the 
Veteran's PTSD was productive of total occupational impairment, 
these were simply her recommendations for the Veteran.  

Financial concerns aside, the objective evidence showed he 
continued to work up until August 2003 when he was rendered 
disabled by SSA and hospitalized for the PTSD.  As noted in the 
Introduction, a 100 percent rating has been in effect from August 
29, 2003.  

At no time prior to November 13, 2002, and  between November 13, 
2002, and August 29, 2003, was the service-connected PTSD 
productive of: active suicidal ideation; obsessional rituals 
which interfered with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; or an 
inability to establish and maintain effective relationships.  

Finally, the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


Diabetes Mellitus

Historically, service connection was awarded for diabetes 
mellitus in an October 2003 rating decision.  An initial 20 
percent evaluation was assigned effective October 2003.  

As the Veteran appealed the decision that assigned the initial 20 
percent rating, the Board will now consider whether a higher 
evaluation is warranted for the diabetes mellitus disability at 
any stage since the effective date of service connection.  See 
Fenderson, 12 Vet. App. at 126. 

Having carefully considered the Veteran's claim in light of the 
evidence of record, as well as the applicable law and regulation, 
the Board finds that the currently assigned 20 percent is 
appropriate and no higher ratings are warranted at this time, to 
include "staged" ratings.  38 C.F.R. § 4.7; See Fenderson, 12 
Vet. App. at 126. 

In this regard, upon VA examination in March 2007, the Veteran 
denied frank ketoacidosis or hypoglycemic reactions.  The Veteran 
attempted to follow a restricted diet.  The Veteran's weight had 
been stable.  

Despite complaints of tingling in the feet, the neurological 
examination was normal.  Sensation was intact to the lower 
extremities and feet.  Diabetes was said to be controlled by oral 
hypoglycemic agents.  

The VA outpatient treatment records dated between 2003 and 2009 
show the Veteran was primarily non-insulin dependent up until 
February 2008.  The Board notes there were occasions in 2003 and 
2004 when insulin was given for a short period of time.  

These treatment records all confirm the Veteran attempted to 
follow a restricted diet, but that regular exercise was 
encouraged on numerous occasions.  The Veteran also took an oral 
hypoglycemic agent to control his diabetes mellitus.  An entry 
dated in September 2009 showed the Veteran had no hypoglycemic 
episodes or symptoms.

In sum, it appears that the Veteran's diabetes mellitus most 
nearly approximate the criteria for a 20 percent rating.  An 
evaluation in excess of 20 percent, to include "staged" 
ratings, is not warranted for any period of the initial rating 
because the evidence does not show symptomatology consistent 
with, or that more nearly approximates, diabetes mellitus 
requiring insulin, restricted diet, and a regulation of 
activities.  38 C.F.R. § 4.119; See Fenderson, 12 Vet. App. at 
126.  Should the Veteran's disability picture change in the 
future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that, when evidence of unemployability is presented, the 
issue of whether a total compensation rating based on individual 
unemployability (TDIU) will be assigned, should be handled during 
the determination of the initial disability rating assigned at 
the time disabilities are determined to be service connected.  
See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, 
the Court determined that there is no freestanding claim for a 
TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a 
TDIU rating with respect to his claim for diabetes mellitus.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

As the Veteran has not raised such a claim and there is no 
objective evidence of unemployability due to the service-
connected diabetes mellitus, a TDIU rating is not warranted in 
the instant case. 


Lumbar Spine Disability

Historically, service connection was awarded in a July 1994 
rating decision.  An initial 10 percent evaluation was assigned 
effective from December 30, 1993, which has remained in effect to 
the present.  In initiating the instant appeal, the Veteran 
disagreed with the March 2004 rating decision, which continued 
the 10 percent disabling rating.

At the outset, the Board would note that effective September 26, 
2003, revisions were made to the VA rating schedule, which 
established a General Rating Formula for Diseases and Injuries of 
the Spine.  See 68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  
The Veteran filed his claim for increase in October 2003.  Thus, 
only the regulations effective September 26, 2003, apply to this 
claim.

The Veteran's lumbar spine disability was originally assigned a 
10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003), which is no longer available.  

The pertinent rating criteria for the lumbar spine disability are 
now found under the General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. 
§ 4.71a (2009).  

Under Diagnostic Code 5237, lumbosacral strain, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease, is assigned a 10 percent rating for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in an abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of the 
height.  Id.  

A 20 percent rating is assigned for disability manifested by the 
following: forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  

While the General Rating Formula For Diseases and Injuries of the 
Spine does identify criteria that would afford a higher rating of 
30 percent for disability involving the cervical spine (a 30 
percent is assigned for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire cervical 
spine), it does not provide for a 30 percent rating for 
disability associated with the thoracic or lumbar spine.  Id

An increased rating to 40 percent is warranted when a back 
disability is manifested by the following criteria: unfavorable 
ankylosis of the entire cervical spine; forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  Id.  A 50 percent is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
A 100 percent is assigned for unfavorable ankylosis of the entire 
spine.  Id.  

Aside from the General Rating Formula For Diseases and Injuries 
of the Spine, there are other provisions for rating disability of 
the spine when certain manifestations are present.   These 
include incapacitating episodes and neurological problems.  

While radiographic evidence dated in May 2002 showed disk space 
narrowing at L4-5, this has not been found on repeated reports.  
That aside, at no time has there been evidence of incapacitating 
episodes of intervertebral disc syndrome as defined by the 
statute to warrant a higher rating under Diagnostic Code 5243.  
Id.  

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings appropriate 
to the site of the lumbar spine under the diagnostic codes 
pertinent to rating neurological disorders.  There were, however, 
no compensable neurological disabilities (paralysis of the 
sciatic nerve) associated with the lumbar spine.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520).  Notably, during the 2004 and 
2007 VA examination there was normal sensation in the lower 
extremities.  

Thus, the Board shall consider the Veteran's service connected 
disability under the orthopedic diagnostic codes (under the 
General Rating Formula For Diseases and Injuries of the Spine) 
only.  

Having carefully considered the Veteran's claim in light of the 
evidence of record, as well as the applicable law and regulation, 
the Board finds that an increased 20 percent rating, and no 
higher rating, is appropriate at this time, to include "staged" 
ratings.  38 C.F.R. § 4.7; See Hart, supra.   

In this regard,  upon VA examination in January 2004, the Veteran 
complained of radiating back pain into the thighs intermittently.  
He denied any numbness, tingling, weakness, or bowel or bladder 
dysfunction.  He indicated he used a cane.  

The Veteran denied any falls and was able to perform activities 
of daily living.  Range of motion was as follows: 45 degrees of 
flexion; 15 degrees of extension; 20 degrees of right lateral 
bend; and 20 degrees of left lateral bend; 45 degrees of right 
rotation; and 45 degrees of left rotation.  There was some spasm 
and tenderness.  There was negative straight leg raises 
bilaterally.  There was 5/5 strength of all major muscle groups.  
Function was said to be limited secondary to pain. 

VA outpatient treatment records dated between 2002 and 2009 were 
mainly silent for complaints referable to the low back.  There 
were some sporadic complaints of pain in 2003 and 2006.  In 
October 2003, the spinal contour was found to be normal.  

Upon VA examination in February 2007, the Veteran reported 
radiating pain.  He denied any incapacitating episodes.  Yard 
work was said to trigger flare-ups of pain.  He indicated that he 
had such flares approximately three to four times a week, 
relieved by laying down for two to three hours.  He used a cane.  
Range of motion was as follows: 40 degrees of flexion; 10 degrees 
of extension; 20 degrees of right lateral bend; and 20 degrees of 
left lateral bend; 45 degrees of right rotation; and 45 degrees 
of left rotation.  The examiner noted this was pain free since 
the Veteran refused to move past the point of pain.  There was 
some spasm. 

In light of the Veteran's credible complaints of pain experienced 
in his lumbar spine, functional loss due to flare-ups, pain, 
fatigability, incoordination, pain on movement, and weakness, 
were considered and are reflected in the increased rating.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

However, there was no evidence of fatigue, lack of endurance, 
weakness, or incoordination of the lumbar spine noted at any 
time.  

In sum, on this record, a rating of 20 percent, but not higher, 
for the service-connected lumbar spine disability is warranted 
for the entire period of the appeal
for findings of flexion of the thoracolumbar spine ranging 
between 40 and 45 degrees, but not greater than 60 degrees.  
38 C.F.R. § 4.71a.  

A rating in excess of 20 percent, to include "staged ratings" 
is not warranted as the evidence does not show symptomatology 
consistent with incapacitating episodes of intervertebral disc 
syndrome as defined by the statue, forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a; See Hart, 
supra.  

Should the Veteran's disability picture change in the future, he 
may be assigned a higher rating.  See 38 C.F.R. § 4.1.


Left Ear Hearing Loss

Historically, service connection was awarded for unilateral, left 
ear hearing loss in a July 1994 rating decision.  The RO assigned 
an initial noncompensable rating effective from December 1993, 
which has been in effect to the present.  

In initiating the instant appeal, the Veteran disagreed with the 
March 2004 rating decision, which continued the noncompensable 
evaluation for the service-connected unilateral, hearing loss of 
the left ear.  

Assignments of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  

Audiometric evaluations are conducted using the controlled speech 
discrimination tests together with the results of the puretone 
audiometry test.  38 C.F.R. § 4.85(a).  

Numeric designations (I through XI) are assigned by application 
of Table VI, in which the percentage of discrimination is 
intersected with the puretone decibel loss.  38 C.F.R. § 4.85, 
Table VI.  The results are then applied to Table VII, for a 
percentage rating.  Id.

If impaired hearing is service-connected in only one ear, as in 
the instant case, in order to determine the percentage evaluation 
from Table VII, the non-service connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).

"Puretone threshold average," as used in Tables VI and VIA, is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  

This average is used in all cases (including those in § 4.86) to 
determine the Roman numeral designation for hearing impairment 
from Table VI or Table VIA.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  In 
the case where puretone thresholds are 55 decibels or more at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz), either Table VI or Table VIA is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  

In addition, when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher 
numeral of Table VI or Table VIA is also applied.  38 C.F.R. 
§ 4.86(b).

The Board has thoroughly reviewed all the evidence of record and 
after careful consideration, finds that the Veteran's left ear 
hearing loss more closely approximates the criteria for the 
current noncompensable rating.  See 38 C.F.R. §§ 4.3, 4.7; see 
Fenderson, 12 Vet. App. at 126.  In this regard, a January 2004 
audiogram contained pure tone thresholds, in decibels, as 
follows:





HERTZ



500
1000
2000
3000
4000
LEFT
NA
20
65
65
65

Speech audiometry revealed speech recognition ability of 74 
percent in the left ear.

Applying the foregoing medical evidence to the rating criteria 
for hearing impairment, the Veteran's nonservice-connected right 
ear is assigned a Level I designation under Table VI.  38 C.F.R. 
§ 4.85(f).  

The Veteran's left ear manifested an average puretone threshold 
of 54 decibels and 74 percent of speech discrimination, resulting 
in a Level V designation under Table VI.  See 38 C.F.R. 
§ 4.85(f).  

Together, a Level I and Level V designation results in a no 
percent rating under 38 C.F.R. § 4.85, Table VII, and there is no 
basis for a higher rating based on these test results.  

At no time has any objective test shown hearing loss of such 
severity as to warrant a compensable rating under the criteria 
for rating standard pattern hearing loss.  

The Board has considered whether the Veteran's hearing loss fell 
into one of the exceptional patterns that would allow for 
employment of a different Table.  

The Veteran's left ear hearing loss, however, did not fall under 
the exceptional patterns of hearing loss as contemplated under 
38 C.F.R. § 4.86(a), as four of the specified frequencies (1000, 
2000, 3000, and 4000 Hertz) were not 55 decibels at each 
threshold or more at any time.  

Similarly, it did not fall under the exceptional patterns of 
hearing loss contemplated under 38 C.F.R. § 4.86(b); while the 
puretone threshold was 30 decibels or less at 1000 Hertz, it was 
not 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
noncompensable evaluation for left ear hearing loss which has 
been assigned.  See Fenderson, 12 Vet. App. at 126.  Should the 
Veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine may not be favorably applied in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57.  


PFB & Tinea Pedis

Historically, service connection was awarded for PFB and tinea 
pedis in a July 1994 rating decision.  The RO assigned initial 
noncompensable ratings for each disability effective from 
December 1993, which have been in effect to the present.  

In initiating the instant appeal, the Veteran disagreed with the 
March 2004 rating decision, which continued the noncompensable 
evaluations for the service-connected PFB and tinea pedis.  

The Board notes that prior to the pendency of this claim, the 
rating criteria for evaluating skin disorders were amended, 
effective from August 30, 2002.  See 
67 Fed. Reg. 147, 49590-49599 (July 31, 2002).  

Prior to the effective date of this regulation change, the 
Veteran's PFB was rated by analogy under 38 C.F.R. § 4.118 
(1994), Diagnostic Code 7899-7806, providing that a 
noncompensable rating was assigned for slight dermatitis , if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  38 C.F.R. § 4.20.  

The Veteran's tinea pedis was rated under 38 C.F.R. § 4.118 
(1994), Diagnostic Code 7813, which directed to rate the 
disability depending upon the predominant disability, which in 
the instant case, was dermatitis

From August 30, 2002, the Veteran's PFB and tinea pedis have been 
rated by analogy as noncompensable under 38 C.F.R. § 4.118 
(2009), Diagnostic Codes 7806 and 7813, providing that a 
noncompensable rating is assigned for dermatitis covering less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and no more than topical therapy required 
during the past 12-month period.  

A 10 percent rating is assigned for dermatitis or eczema covering 
at least 5 percent, but less than 20 percent, of the entire body, 
or at least 5 percent, but less than 20 percent, of exposed areas 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period.  

A 30 percent rating is assigned for dermatitis or eczema covering 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of six weeks or more, but not constantly, during 
the past 12-month period.  38 C.F.R. § 4.118 (2009).

As the Veteran filed the instant claim in October 2003, the 
current regulations only are applicable to the claims.  

The Board notes that effective on October 23, 2008, VA amended 
the Schedule for Rating Disabilities by revising that portion of 
the Schedule that addresses the Skin, so that it more clearly 
reflects VA's policies concerning the evaluation of scars.  

Specifically, these amendments concern 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  However, this amendment shall apply 
to all applications for benefits received by VA on or after 
October 23, 2008.  As the Veteran filed his claims for benefits 
in October 2003, the amendments are not applicable to the instant 
appeal.

The Board has thoroughly reviewed all the evidence of record and 
after careful consideration finds that the Veteran's PFB and 
tinea pedis, more closely approximate the criteria for the 
current noncompensable ratings.  See 38 C.F.R. §§ 4.3, 4.7; see 
Hart, supra.

In this regard, VA outpatient treatment records dated between 
2002 and 2009 are wholly devoid of complaints or treatment of PFB 
and tinea pedis.  

Upon VA examination in January 2004, there was some dry skin of 
the feet noted, but there were no further specific objective 
findings.

Upon VA examination in March 2007, the Veteran denied any 
problems with his skin "in a very long time."  He indicated he 
used no medications, to include corticosteroids or other 
immunosuppressive drugs.  The Veteran denied any symptoms such as 
pain, pruritus, or systemic symptoms such as fever or weight loss 
secondary to a skin condition.  There was no manifestation of  
any skin disorder.  The examiner also noted there was no scarring 
or disfigurement involving the head, face, or neck.  The 
percentage of exposed body involved was zero percent and the 
percentage of the total body involved was zero percent.  

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
noncompensable ratings which have been assigned for PFB and tinea 
pedis.  See Hart, supra.   

The evidence of record does not show PFB or tinea pedis covering 
at least 5 percent, but less than 20 percent, of the entire body, 
or at least 5 percent, but less than 20 percent, of exposed areas 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118.  Should the Veteran's disability 
picture change in the future, he may be assigned higher ratings.  
See 38 C.F.R. § 4.1.  

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine may not be favorably applied in the instant 
appeals.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57.  


Blow Out Fracture Left Orbit

Historically, service connection was awarded for a blow out 
fracture of the left orbit in a July 1994 rating decision.  The 
RO assigned initial noncompensable rating effective from December 
1993, which has been in effect to the present.  

In initiating the instant appeal, the Veteran disagreed with the 
March 2004 rating decision, which continued the noncompensable 
evaluation for the service-connected blow out fracture of the 
left orbit.  

The Veteran's blow out fracture of the left orbit has been rated 
by analogy as noncompensable under 38 C.F.R. § 4.124a, Diagnostic 
Code 8405.  38 C.F.R. § 4.20.  Under this code section neuralgia 
is rated in accordance with severity up to complete paralysis of 
the seventh facial cranial nerve.  38 C.F.R. § 4.124a.  

A 10 percent is assigned for incomplete, moderate paralysis; 20 
percent is assigned for incomplete, severe paralysis; and 30 
percent is assigned for complete paralysis.  Id.  

The Board has thoroughly reviewed all the evidence of record and 
after careful consideration finds that the Veteran's blow out 
fracture of the left orbit more closely approximate the criteria 
for the current noncompensable rating.  See 38 C.F.R. §§ 4.3, 
4.7; see Hart, supra.

In this regard, the VA outpatient treatment records dated between 
2002 and 2009 are wholly devoid of treatment or complaints 
referable to the blow out fracture of the left orbit.  

While a specific examination was not given for this disability, 
no complaints were made referencing this disability in any of the 
examinations afforded to the Veteran in 2004 and 2007.  In fact, 
the Veteran has not presented any evidence in support of this 
claim or made any statements with regard to the current severity 
of the disability.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
noncompensable rating which has been assigned.  See Hart, supra.   

The evidence of record does not show a blow out fracture of the 
left orbit productive of incomplete paralysis of the seventh 
facial cranial nerve, moderate or severe.  38 C.F.R. § 4.124a.  
Should the Veteran's disability picture change in the future, he 
may be assigned higher ratings.  See 38 C.F.R. § 4.1.  

The Board has also considered rating the Veteran's service-
connected disability under a different Diagnostic Code, but finds 
none that may be assigned on the facts of record or which would 
avail him of a higher disability rating.  The assignment of a 
particular Diagnostic Code is "completely dependent on the facts 
of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  

One Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology. Any change in 
a Diagnostic Code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine may not be favorably applied in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57.  


Extraschedular Ratings

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected disabilities are so exceptional or unusual as to 
warrant the assignment of a higher rating on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization). 

In this case, the service-connected disabilities have not caused 
frequent periods of hospitalization.  The Board notes the Veteran 
has been at a combined schedular 100 percent rating since August 
29, 2003.  

The Board has found that the rating criteria used to evaluate the 
Veteran's service-connected disabilities reasonably describe his 
disability level and symptomatology.  
There is nothing in the record to distinguish his case from the 
cases of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by 
the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  

\
ORDER

An increased rating of 50 percent, but no higher, prior to 
November 13, 2002, for the service-connected PTSD is granted, 
subject to the controlling regulations governing monetary awards.  

An increased rating in excess of 50 percent between November 13, 
2002, and August 29, 2003, for the service-connected PTSD is 
denied.

An increased initial evaluation in excess of 20 percent for the 
service-connected diabetes mellitus is denied.

An increased  20 percent evaluation, and no higher, for the 
service-connected lumbar spine disability is granted, subject to 
the controlling regulations governing monetary awards.

An increased, compensable evaluation for the service-connected 
left ear hearing loss is denied.

An increased, compensable evaluation for the service-connected 
PFB is denied.

An increased, compensable evaluation for the service-connected 
tinea pedis is denied.

An increased, compensable evaluation for the service-connected 
blow out fracture of the left orbit is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals


Department of Veterans Affairs


